PER CURIAM.
This is a consolidated appeal involving an interlocutory appeal in Case No. 76-1825, and a plenary appeal in Case No. 77-2023. Appellant/defendant seeks reversal of a final judgment entered in favor of plaintiff for both compensatory and punitive damages. We find appellant has failed to demonstrate reversible error regarding compensatory damages and therefore affirm the judgment in this respect.
The judgment awarding punitive damages is hereby reversed based upon our decision in the interlocutory appeal taken in this same case on which a petition for rehearing has now been denied.
The matter is remanded for further proceedings consistent herewith.
CROSS, MOORE and BERANEK, JJ., concur.